Exhibit 12 AMR CORPORATION Computation of Ratio of Earnings to Fixed Charges (in millions) Three Months Ended March 31, 2009 2008 Earnings (loss): Earnings (loss) before income taxes $ (375 ) $ (341 ) Add:Total fixed charges (per below) 407 423 Less:Interest capitalized 10 5 Total earnings (loss) before income taxes $ 22 $ 77 Fixed charges: Interest $ 169 $ 180 Portion of rental expense representative of the interest factor 212 213 Amortization of debt expense 26 30 Total fixed charges $ 407 $ 423 Ratio of earnings to fixed charges - - Coverage deficiency $ 385 $ 346
